Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record for its specific recitations of elements involved in a method for determining a transportation direction for a user, among other limitations, “retrieving a human activity based input value, wherein the human activity based input value is based on activity data from a portable device configured to sense an activity level of the human wearing the portable device; and updating the transportation direction using the human activity based input value”.
The closest prior art is Kaluzny et al. (Pub. No.: FR 3 046 345 A1) which teaches determining a personalized level of exposure to a pollutant from data relating to air quality and geolocation of an individual and calculating a level of contamination of the individual to the pollutant from the personalized level of exposure to the pollutant and a respiratory rate of the individual, but fails to teach at least the above features.
Further, claims 1-14 are eligible under 35 U.S.C. 101 because the specific and ordered method steps recited in claim 1 integrate the abstract idea of determining and updating a transportation direction into a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Examples of these limitations in claim 1 are, “determining the transportation direction using the pollution based input value such that the user is subjected to a lowest level of pollution and/or such that a predefined maximum level of pollution to which the user is subjected is not exceeded” and “retrieving a human activity based input value, wherein the human activity based input value is based on activity data from a portable device configured to sense an activity level of the human wearing the portable device; and updating the transportation direction using the human activity based input value”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387. The examiner can normally be reached M-F 8:00am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662